Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are now pending in the application under prosecution and have been examined.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0328330 (Watanabe) in view of US 2008/0151678 (Ikeda et al).

With respect to claims 1, 8, and 13, Watanabe (US 2010/0328330) teaches memory controller comprising: a flash translation layer (mapping unit) configured to translate a logical block address received from a host into a physical block address, wherein the flash translation layer determines an addressing unit for column addresses included in the physical block address based on a request received from the host (the memory controller generating an addresses to select the memory space in a unit area corresponding to internal decode unit) [Par. 0125; Par. 0132-0134]; and a command controller (access controller) configured to generate a command representing the addressing unit based on the request (memory controller having an access request REQ supplied for generating a command COM and an address ADD corresponding to the access request) [Par. 0111-0113; Par. 0125; Par. 0128], the memory controller performing active operation selecting memory unit areas specified by the column addresses wherein the memory unit areas corresponding to the column addresses respectively include multiple byte areas (data units) [Par. 0073-0074; Par. 0054-0059; Par. 0103-0104]. Watanabe fails to specifically teach the column addresses expressed in byte addressing or block addressing, and the addressing unit indicating whether the column addresses are translated in a multi-byte unit for the block addressing. However, Ikeda teaches memory system comprising memory device and a memory controller that has a command/address generating section to generate logical address processing performed by a bank decoder and to supply, to the memory device, multi-bank information data, the memory controller generates access size of each of the plurality of page areas divided into multi- byte areas, the memory controller having multi-bank activation control which activates a bank assigned to bank address being set to corresponding register in response to the supplied commands [Fig. 9; Fig. 31-33; Fig. 73-75; Par. 183-186; Par. 412-418; Par. 568-574; Par. 645-651]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective fining of the instant application to combine the memory control system, as taught by Watanabe, with the memory control and memory system of Ikeda, in order to perform control with respect to the memory, as different independent bank control can independently perform active operation and control the boundary of the accessed area specified by the bank addresses.

With respect to claim 2, Watanabe combined with Ikeda teach the memory controller, wherein, when the request is one of a program request, a read request, and an erase request, the flash translation layer translates the logical block address into the physical block address by changing the addressing unit for at least one column address included in the physical block address (word line within a certain bank selected by the combination of a bank address and a row address and column address) [Watanabe’s Par. 0047-0050; Par. 0059-0060; (Ikeda’s Par. 0160-0164; Par. 0256-0258)].

With respect to claim 3, Watanabe combined with Ikeda teach the memory controller, wherein the flash translation layer translates the logical block address into the physical block address by increasing the addressing unit of a column address among the column addresses included in the physical block address (access controller for generating an address and a command  corresponding to the access requests based on the memory map) [Watanabe’s Par. 0047-0050; Par. 0059-0060; Par. 0110-0112; (Ikeda’s Par. 0160-0164; Par. 0256-0258)].

With respect to claim 4, Watanabe combined with Ikeda teach the memory controller, wherein the flash translation layer translates the logical block address into the physical block address by maintaining an addressing unit of a row address among a plurality of addresses included in the physical block address (access controller to use row address and column address to calculate an address to access and issue a memory address) [Watanabe’s Par. 0125-0128; Par. 0132; (Ikeda’s Par. 0160-0164; Par. 0256-0258)].

With respect to claim 5, Watanabe combined with Ikeda teach the memory controller, wherein the flash translation layer addresses the row address by increasing a bit number representing a word line (activating selected word line within a selected bank; reading out a data stored in a memory cell into a bit line) [Watanabe’s Par. 0047; Par. 0051; (Ikeda’s Par. 0160-0164; Par. 0256-0258)].

With respect to claim 6, Watanabe combined with Ikeda teach the memory controller wherein the flash translation layer: outputs a column address among a plurality of addresses included in the physical block address during one period, and outputs a row address among the plurality of addresses included in the physical block address during four periods (in response to read command supplied along with column address CA, performing read operation to read the data from the selected bit line from arbitrary byte area) [Watanabe’s Par. 0051-0054; (Ikeda’s Par. 0160-0164; Par. 0256-0258)].

With respect to claim 7, Watanabe combined with Ikeda teach the memory controller, wherein, when the request is one of a program request, a read request, and an erase request, the command controller generates a command representing that the addressing unit for the column addresses included in the physical block address has been changed (in response to read command supplied along with column address CA, performing read operation to read the data from the selected bit line from arbitrary byte area) [Watanabe’s Par. 0051-0054; (Ikeda’s Par. 0160-0164; Par. 0256-0258)].

With respect to claim 9, Watanabe combined with Ikeda teach the memory controller, wherein the memory device, wherein: when the command is one of a program command, a read command, and an erase command, the addressing unit for the column address is a first unit, and when the command represents that the column address has been addressed in the first unit, the control logic outputs the selection signal for controlling the column address to be decoded in the first unit [Watanabe’s Par. 0047-0050; Par. 0059-0060; Par. 0110-0112; (Ikeda’s Par. 0160-0164; Par. 0256-0258)].

With respect to claim 10, Watanabe combined with Ikeda teach the memory controller, wherein: when the command is a command except the program command, the read command, and the erase command, the addressing unit for the column address is a second unit, and the second unit is smaller than the first unit [Watanabe’s Par. 0047-0050; Par. 0059-0060; Par. 0110-0112; (Ikeda’s Par. 0160-0164; Par. 0256-0258)].

With respect to claim 11, Watanabe combined with Ikeda teach the memory controller, wherein when the command represents that the column address has been addressed in the second unit, the control logic outputs the selection signal to control the column address to be decoded in the second unit [Watanabe’s Par. 0047-0050; Par. 0059-0060; Par. 0110-0112; (Ikeda’s Par. 0160-0164; Par. 0256-0258)].

With respect to claim 12, Watanabe combined with Ikeda teach the memory controller, wherein the column decoder decodes the column address based on the selection signal and outputs a column address signal indicating that the column address is a column address of the first unit or the second unit [Watanabe’s Par. 0047-0050; Par. 0059-0060; Par. 0110-0112; (Ikeda’s Par. 0160-0164; Par. 0256-0258)].


With respect to claim 14, Watanabe combined with Ikeda teach the storage device wherein, when the request is one of a program request, a read request, and an erase request, the memory controller translates the logical block address into the physical block address by changing an addressing unit of at least one of the plurality of addresses in the physical block address [Watanabe’s Par. 0047-0050; Par. 0059-0060; Par. 0110-0112; (Ikeda’s Par. 0160-0164; Par. 0256-0258)].

With respect to claim 15, Watanabe combined with Ikeda teach the storage device, wherein the memory controller translates the logical block address into the physical block address by increasing an addressing unit of a column address among the plurality of addresses in the physical block address [Watanabe’s Par. 0047-0050; Par. 0059-0060; Par. 0110-0112; (Ikeda’s Par. 0160-0164; Par. 0256-0258)].

With respect to claim 16, Watanabe combined with Ikeda teach the storage device, wherein the memory controller translates the logical block address into the physical block address by maintaining an addressing unit of a row address among the plurality of addresses in the physical block address [Watanabe’s Par. 0047-0050; Par. 0059-0060; Par. 0110-0112; (Ikeda’s Par. 0160-0164; Par. 0256-0258)].

With respect to claim 17, Watanabe combined with Ikeda teach the storage device, wherein the memory controller addresses the row address by increasing a bit number representing a word line [Watanabe’s Par. 0047-0050; Par. 0059-0060; Par. 0110-0112; (Ikeda’s Par. 0160-0164; Par. 0256-0258)].

With respect to claim 18, Watanabe combined with Ikeda teach the storage device, wherein the memory controller outputs a column address among the plurality of addresses in the physical block address during one period, and outputs a row address among the addresses in the physical block address during four periods [Watanabe’s Par. 0047-0050; Par. 0059-0060; Par. 0110-0112; (Ikeda’s Par. 0160-0164; Par. 0256-0258)].

With respect to claim 19, Watanabe combined with Ikeda teach the storage device, wherein: when the command is one of a program command, a read command, and an erase command, an addressing unit of a column address among the plurality of addresses in the physical block address is a first unit, and when the command represents that the column address has been addressed in the first unit, the selection signal is a set value [Watanabe’s Par. 0047-0050; Par. 0059-0060; Par. 0110-0112; (Ikeda’s Par. 0160-0164; Par. 0256-0258)].

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160077911 (Malshe et al) teaching method including, at a storage controller, generating, for an address unit, an address parity unit, the method further includes generating a command sequence including the address unit and an operation command specifying an operation to be performed on a flash memory array.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136